Exhibit 10.4
 
STOCKHOLDERS AGREEMENT
by and among
CHIESI FARMACEUTICI SPA,
CRAIG A. COLLARD,
STEVEN M. LUTZ,
CORNERSTONE BIOPHARMA HOLDINGS, LTD.,
CAROLINA PHARMACEUTICALS, LTD.,
LUTZ FAMILY LIMITED PARTNERSHIP
and
CORNERSTONE THERAPEUTICS INC.
Dated as of May 6, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1. Defined Terms
    1  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
    3  
 
       
Section 2.1. Ownership of Shares
    3  
 
       
Section 2.2. Authority
    3  
 
       
Section 2.3. Consents and Approvals; No Violations
    3  
 
       
ARTICLE III LIQUIDITY AND TRANSFER RESTRICTIONS
    4  
 
       
Section 3.1. Ownership of Shares; Legend
    4  
 
       
Section 3.2. Limitations on Transfers of Common Stock During the Blackout Period
    5  
 
       
Section 3.3. Purchaser’s Call Option
    5  
 
       
Section 3.4. Limitations on Purchases of Additional Common Stock
    6  
 
       
ARTICLE IV VOTING
    6  
 
       
Section 4.1. Agreement to Vote
    6  
 
       
ARTICLE V MISCELLANEOUS
    7  
 
       
Section 5.1. Further Assurances
    7  
 
       
Section 5.2. Notices
    7  
 
       
Section 5.3. Entire Agreement
    8  
 
       
Section 5.4. Waiver
    8  
 
       
Section 5.5. Amendment
    9  
 
       
Section 5.6. No Third-Party Beneficiaries
    9  
 
       
Section 5.7. Assignment; Binding Effect
    9  
 
       
Section 5.8. Governing Law
    9  
 
       
Section 5.9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
    9  
 
       
Section 5.10. Remedies
    10  
 
       
Section 5.11. Invalid Provisions
    10  
 
       
Section 5.12. Counterparts
    10  
 
       
Section 5.13. Effectiveness; Termination
    10  
 
       
Annex A            Covered Shares
       

i



--------------------------------------------------------------------------------



 



STOCKHOLDERS AGREEMENT
     This STOCKHOLDERS AGREEMENT, dated as of May 6, 2009 (this “Agreement”), is
by and among CHIESI FARMACEUTICI SPA, a corporation organized under the laws of
Italy (“Purchaser”), CRAIG A. COLLARD, CORNERSTONE BIOPHARMA HOLDINGS, LTD., a
limited liability company organized under the laws of Anguilla, CAROLINA
PHARMACEUTICALS, LTD., a limited liability company organized under the laws of
Bermuda, LUTZ FAMILY LIMITED PARTNERSHIP, North Carolina limited partnership,
and STEVEN M. LUTZ (the “Stockholders”), and CORNERSTONE THERAPEUTICS INC., a
Delaware corporation (the “Company”).
RECITALS
     WHEREAS, concurrently with the execution and delivery of this Agreement,
(i) Purchaser and certain of the Stockholders are entering into a Stock Purchase
Agreement (the “Initial Stock Purchase Agreement”), dated the same date as this
Agreement, and (ii) the Company and Purchaser are entering into a Stock Purchase
Agreement (the “Company Stock Purchase Agreement”), also dated the same date as
this Agreement;
     WHEREAS, following consummation of the transactions contemplated by the
Initial Stock Purchase Agreement and the Company Stock Purchase Agreement,
Purchaser will own approximately 13,502,741 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”); and
     WHEREAS, the parties to this Agreement desire to set forth certain
agreements regarding future transfers of Common Stock by any of the
Stockholders, and regarding an option on the part of Purchaser to purchase
certain shares of Common Stock from the Stockholders;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1. Defined Terms. As used in this Agreement, the following terms
shall have the respective meanings set forth below:
     “Beneficially Own” shall mean, with respect to any security, having the
power to direct or control the voting or disposition of such security, and
“Beneficially Owned” shall have a correlative meaning. For this purpose,
securities underlying an immediately exercisable option or conversion or similar
right are deemed Beneficially Owned by the holder of the option or other such
right.
     “Beneficial Owner” shall mean, with respect to any security, a Person who
Beneficially Owns such security, and “Beneficial Ownership” shall have a
correlative meaning.
     “Blackout Period” shall mean the period beginning on the Closing and ending
at 11:59 p.m. New York City time on the second anniversary of the Closing.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks located in New York City, New York are required or
permitted by law to be closed for the conduct of regular banking business.

 



--------------------------------------------------------------------------------



 



     “Call Option Period” shall mean as to any Stockholder the period beginning
at 9:00 a.m. New York City time on the earlier to occur of the (i) the
expiration of the Blackout Period and (ii) the date following the date of the
Employment Termination Event and ending on the date that is 30 days after such
date.
     “Closing” shall mean the Closing provided for in the Company Stock Purchase
Agreement.
     “Corporate Affiliate” shall mean, with respect to any Stockholder, a
corporation of which all the capital stock is owned, directly or indirectly, by
such Stockholder.
     “Covered Shares” shall mean, with respect to each Stockholder, the number
of shares of Common Stock set forth opposite the name of such Stockholder on
Annex A under “Covered Shares”, ratably and equitably adjusted to take into
account any stock split, stock dividend, reverse stock split or similar
adjustment to capital stock occurring after the date of this Agreement.
     “Employment Termination Event” shall mean (i) as to Craig A. Collard,
Cornerstone Biopharma Holdings, Ltd. and Carolina Pharmaceuticals, Ltd. the date
of termination of Mr. Collard’s employment with the Company and (ii) as to
Steven M. Lutz and Lutz Family Limited Partnership the date of termination of
Mr. Lutz’s employment with the Company; provided, that in each such case, a
termination that results from a resignation without Good Reason and termination
for Cause (as those terms are defined in the applicable employment agreements
with the Company) shall not constitute an Employment Termination Event.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Exempt Transfer” shall mean any direct or indirect Transfer of Beneficial
Ownership of Common Stock made:

  (i)   to any Trust Affiliate, Partnership Affiliate or Corporate Affiliate of
the transferor; provided, that after giving effect to such Transfer, the
transferor continues to own at least one share of Common Stock and continues to
be a party to this Agreement and bound by the terms and provisions hereof; and
further provided, that if on a later date the condition in the foregoing proviso
ceases to be satisfied or such Trust Affiliate, Partnership Affiliate or
Corporate Affiliate ceases to be a Trust Affiliate, Partnership Affiliate or
Corporate Affiliate of the transferor, a Transfer (which shall not constitute an
Exempt Transfer) of the amount of Common Stock originally Transferred to such
transferee shall be deemed to have occurred; or     (ii)   by operation of the
laws of descent and distribution.

     “Partnership Affiliate” shall mean, with respect to any Stockholder, a
limited partnership, the general partner of which is, or is under the exclusive
control of, and the majority of the limited liability partnership interests of
which are owned by, such Stockholder.
     “Per Share Option Price” shall mean $12.00, ratably and equitably adjusted
to take into account any stock split, stock dividend, reverse stock split or
similar adjustment to capital stock occurring after the date of this Agreement.
     “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, trust or other entity, or any government or
political subdivision or agency, department or instrumentality thereof.

2



--------------------------------------------------------------------------------



 



     “Transfer” shall mean any sale, assignment or other outright transfer of
Beneficial Ownership of any shares of Common Stock. “Transferred” shall have a
correlative meaning.
     “Trust Affiliate” shall mean, with respect to any Stockholder, a trust
established for the primary benefit of such Stockholder, so long as the only
Persons entitled to direct the voting of any Common Stock held by the trust are
the transferor, another Stockholder, or a bank or other corporation having trust
powers.
     In addition, the following terms are defined elsewhere in the Agreement:

     
“Agreement”
  Preamble
“Call Option
  Section 3.3(a)
“Call Option Closing Date
  Section 3.3(b)
“Call Option Notice”
  Section 3.3(b)
“Company”
  Preamble
“Company Stock Purchase Agreement”
  Recitals
“Common Stock”
  Recitals
“contract”
  Section 2.3(b)
“Encumbrances”
  Section 2.1
“Governmental Authority”
  Section 2.3(a)
“Purchaser”
  Preamble
“Stockholders”
  Preamble

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
     Each Stockholder represents and warrants, severally but not jointly and
solely with respect to such Stockholder and not with respect to the other
Stockholder, to Purchaser as follows:
     Section 2.1. Ownership of Shares. As of the date of this Agreement, such
Stockholder is the lawful record and beneficial owner of the number of shares of
Common Stock set forth next to such Stockholder’s name on Exhibit A free and
clear of all liens, charges, security interests, mortgages, pledges, options,
preemptive rights, rights of first refusal or first offer, proxies, levies,
voting trusts or agreements, or other adverse claims or restrictions on title or
transfer of any nature whatsoever (collectively, “Encumbrances”), other than
restrictions on transfer imposed under applicable securities laws.
     Section 2.2. Authority. Such Stockholder is either (a) an individual with
the requisite legal capacity and authority or (b) an entity with the requisite
partnership or limited liability company power and authority to execute and
deliver this Agreement and to perform the transactions contemplated by this
Agreement. This Agreement has been duly and validly executed and delivered by
such Stockholder and, assuming the due authorization, execution and delivery of
this Agreement by each other party hereto, constitutes legal, valid and binding
obligations of such Stockholder, enforceable against such Stockholder in
accordance with its terms.
     Section 2.3. Consents and Approvals; No Violations.
     (a) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not require any filing or registration with,
notification to, or authorization, permit, consent or approval of, or other
action

3



--------------------------------------------------------------------------------



 



by or in respect of, any U.S. or non-U.S. government, regulatory or
administrative authority, agency, instrumentality or commission or any court,
tribunal, judicial or arbitral body or other similar authority (a “Governmental
Authority”) other than where the failure to obtain such consents, approvals,
authorizations or permits or to make such filings or notifications would not
reasonably be expected to have a Material Adverse Effect (as defined in the
Company Stock Purchase Agreement).
     (b) The execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) result in a violation or breach of,
or constitute (with or without notice or lapse of time or both) a default under,
or give rise to any right of termination, amendment, cancellation, acceleration
or loss of benefits or the creation or acceleration of any right or obligation
under or result in the creation of any Encumbrance upon any of the properties or
assets of such Stockholder under, any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, deed of trust, loan, credit agreement,
lease, license, permit, concession, franchise, purchase order, sales order,
contract, agreement or other instrument, understanding or obligation, whether
written or oral (a “contract”), to which such Stockholder is a party or by which
any of its properties or assets may be bound or (ii) violate any law applicable
to such Stockholder or any of his properties or assets, except in each such case
as would not reasonably be expected to prevent or delay the consummation of the
transactions contemplated hereby.
ARTICLE III
LIQUIDITY AND TRANSFER RESTRICTIONS
     Section 3.1. Ownership of Shares; Legend.
     (a) Each certificate representing any of the shares of Common Stock held by
a Stockholder shall bear the following legend in addition to any other legend
required under applicable law:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A STOCKHOLDERS AGREEMENT BY AND AMONG THE COMPANY AND THE PERSONS
SPECIFIED THEREIN, A COPY OF WHICH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE
OF THE COMPANY. THE SALE, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES IS
SUBJECT TO THE TERMS OF SUCH AGREEMENT AND THE SECURITIES ARE TRANSFERABLE ONLY
UPON PROOF OF COMPLIANCE THEREWITH.
     (b) A notation will be made in the appropriate transfer records of the
Company with respect to the restrictions on Transfer of the shares of Common
Stock referred to in this Agreement.
     (c) It shall be a condition precedent to any Exempt Transfer of shares of
Common Stock to any Person who is not a party to this Agreement that such Person
agree in writing to be bound by the obligations of such Person’s transferor
under this Agreement and for all purposes thereafter the definition of
Stockholder as used in this Agreement shall include transferees. If the
transferee acquires its shares pursuant to an Exempt Transfer, upon consummation
of such Exempt Transfer in accordance with this Agreement the transferee will
succeed to the rights of the transferor under this Agreement.

4



--------------------------------------------------------------------------------



 



     Section 3.2. Limitations on Transfers of Common Stock During the Blackout
Period.
     (a) During the Blackout Period, no Stockholder shall, directly or
indirectly, Transfer any Covered Shares except (i) pursuant to an Exempt
Transfer or (ii) as permitted or required pursuant to any other provision of
this Article III.
     (b) During the Blackout Period, no Stockholder shall knowingly Transfer any
shares of Common Stock in a privately negotiated transaction to a pharmaceutical
company.
     (c) Following the Blackout Period, there shall be no further restriction on
Transfers of Shares of Common Stock by any Stockholder. Any Transfer or
purported Transfer in violation of the foregoing restrictions shall be void and
of no effect and shall not be recognized by the Company.
     Section 3.3. Purchaser’s Call Option.
     (a) Purchaser shall have an option (the “Call Option”), exercisable in
whole but not in part on a single occasion during the Call Option Period
applicable to any Stockholder and such Stockholder’s affiliates, to acquire all
the Covered Shares then owned by such Stockholder and such Stockholder’s
affiliates, for a price per Covered Share equal to the Per Share Option Price on
the terms set forth in this Section 3.3.
     (b) The Call Option may be exercised by Purchaser by delivery of a notice
(the “Call Option Notice”) to the Stockholders stating (i) that Purchaser is
exercising the Call Option; and (ii) the date (the “Call Option Closing Date”)
on which the sale of Covered Shares pursuant to the Call Option is to occur
(which shall be a Business Day not less than 5 Business Days and not more than
15 Business Days after the later of (x) the date of the Call Option Notice, or
(y) the first date on which all applicable governmental and third party permits,
approvals and notices applicable to the exercise of the Call Option have been
given or obtained, and all legally required waiting periods have expired).
Purchaser and the Stockholders will use reasonable best efforts (and cause the
Company to use its reasonable best efforts) to obtain and give all applicable
governmental permits, approvals and notices required for the exercise of the
Call Option as promptly as reasonably practicable.
     (c) Delivery of a Call Option Notice shall create a binding obligation on
the part of Purchaser to purchase all the Covered Shares from the recipients of
the Call Option Notice for a purchase price, payable in full in cash at the
closing of the sale, equal to the aggregate Per Share Option Price of the
Covered Shares, and a binding obligation on the part of such recipient to sell
those shares for that price. The closing of the purchase and sale of the shares
shall take place at the principal business offices of the Company at 10:00 AM
local time on the Call Option Closing Date. At the closing, each selling
Stockholder shall deliver (1) one or more stock certificates, duly endorsed or
with duly executed stock powers attached, conveying the requisite number of
shares to Purchaser or its nominee, duly authorized and validly issued, free and
clear of all Encumbrances (other than restrictions imposed under applicable
securities laws or this Agreement), and (2) a certificate representing that the
selling Stockholder is transferring good and marketable title to such shares (or
interests therein) free of all such Encumbrances. Purchaser shall pay the
applicable purchase price to each selling Stockholder at the closing against
delivery of the stock certificates by certified or bank check or, if requested
by the selling Stockholder, by wire transfer of immediately available funds to
an account specified by the selling Stockholder.
     (d) If any Covered Shares in respect of which a Call Option is exercised
are Beneficially Owned pursuant to an unexercised but immediately exercisable
stock option, so long as the Per Share Option Price is greater than the exercise
price per share of the option, then at or prior to the applicable Call Option
Closing Date, the applicable selling Stockholder shall exercise such option in
accordance with the applicable stock option plan and stock option agreement
governing such stock option and the

5



--------------------------------------------------------------------------------



 



Purchaser shall purchase such underlying shares for delivery at the closing of
the Call Option exercise. Any purported exercise of the Call Option with respect
to Covered Shares that are subject to a stock option shall be invalid unless the
Per Share Option Price is at least equal to the exercise price per share of the
option and the stock option is immediately exerciseable.
     Section 3.4. Limitations on Purchases of Additional Common Stock. Each
Stockholder agrees that, during the Blackout Period, such Stockholder shall not,
directly or indirectly, purchase or otherwise acquire, or propose or offer to
purchase or acquire, any shares of Common Stock or any Beneficial Ownership
thereof, whether by tender offer, market purchase, privately negotiated
purchase, merger or otherwise, except through acquisitions of shares of Common
Stock (i) effected pursuant to transactions approved by the Company’s board of
directors or by a majority of the independent directors on the Company’s board
of directors; (ii) effected solely to the extent necessary to maintain the
Stockholder’s level of Beneficial Ownership of the shares of Common Stock as of
the date hereof; and (iii) pursuant to the Company’s equity compensation
arrangements or the exercise of any options or warrants or similar rights
granted or awarded under such arrangements.
ARTICLE IV
VOTING
     Section 4.1. Agreement to Vote. Each Stockholder agrees that, at any
meeting of the stockholders of the Company called to consider a transaction in
which Purchaser or its affiliate will acquire all the outstanding capital stock
of the Company, such Stockholder shall vote all shares of Common Stock owned by
such Stockholder at the applicable record date set for such meeting in the same
proportions that the shares of Common Stock Beneficially Owned by the other
stockholders of the Company (other than Purchaser and its affiliates) are voted
on such matter. The Stockholders’ obligations under this Section 4.1 shall apply
only if (i) the directors of the Company who were not designated by, and are
otherwise independent of, Purchaser and its affiliates (other than the Company)
shall have approved the transaction to be voted on at the meeting, and shall
have recommended that the Company’s stockholders vote to approve the
transaction, by the affirmative vote of a majority of such directors; and
(ii) such approval and recommendation shall not have been withdrawn.

6



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     Section 5.1. Further Assurances. Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or appropriate to effectuate, carry out and comply with all
of the terms of this Agreement and the transactions contemplated hereby,
including making application for all consents and approvals required in
connection with the transactions contemplated hereby and diligently pursuing the
receipt of such consents and approvals in good faith thereafter at such time as
may be necessary to comply with all of the terms of this Agreement and the
transactions contemplated hereby.
     Section 5.2. Notices.
     (a) All notices and other communications under this Agreement must be in
writing and delivered to the applicable party or parties in person or by
delivery to the address or facsimile number specified below (or to such other
address or facsimile number as the recipient previously shall have specified by
notice to the other parties hereunder):
If to Purchaser:
Chiesi Farmaceutici SpA
Via Palermo 26/A
43100 Parma
Italy
Attention: President
Copy to: Head of Corporate Development and Legal and
Corporate Affairs Director
Facsimile: +39 0521 774468
with copies to:
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Stephen Paul Mahinka
Facsimile: (202) 739-3001
and

7



--------------------------------------------------------------------------------



 



Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention: Emilio Ragosa and Steven Navarro
Facsimile: (212) 309-6001
If to the Stockholders:
c/o Cornerstone Therapeutics Inc.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: Chief Financial Officer
Copy to: General Counsel
Facsimile: (888) 443-3092
If to the Company:
c/o Cornerstone Therapeutics Inc.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: Chief Financial Officer
Copy to: General Counsel
Facsimile: (888) 443-3092
with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: John A. Healy
Facsimile: (212) 878-8375
     (b) All notices and other communications sent to the applicable address or
facsimile number specified above shall be deemed to have been delivered at the
earlier of (i) the time of actual receipt by the addressee; (ii) if the notice
is sent by facsimile transmission, the time indicated on the transmitting
party’s receipt of confirmation of transmission that time is during the
addressee’s regular business hours on a Business Day, and otherwise at 9:00 a.m.
on the next Business Day after such time; and (iii) if the notice is sent by a
nationally recognized, reputable overnight courier service, the time shown on
the confirmation of delivery provided by that service if that time is during the
recipient’s regular business hours on a Business Day, and otherwise at 9:00 a.m.
on the next Business Day after such time.
     Section 5.3. Entire Agreement. This Agreement and the exhibits, annexes and
schedules hereto, constitute the sole and entire agreement among the parties to
this Agreement with respect to the subject matter of this Agreement, and
supersede all prior and contemporaneous representations, agreements and
understandings, written or oral, with respect to the subject matter hereof.
     Section 5.4. Waiver. Subject to applicable law and except as otherwise
provided in this Agreement, any party to this Agreement may, at any time prior
to the Closing, extend the time for performance of any obligation under this
Agreement of any other party or waive compliance with any term or condition of
this Agreement by any other party. No such extension or waiver shall be
effective

8



--------------------------------------------------------------------------------



 



unless set forth in a written instrument duly executed by the party granting
such extension or waiver. No delay in asserting or exercising a right under this
Agreement shall be deemed a wavier of that right.
     Section 5.5. Amendment. Subject to applicable law and except as otherwise
provided in this Agreement, this Agreement may be amended, supplemented or
modified at any time; provided, that no such amendment, supplement or
modification shall be effective unless it is set forth in a written instrument
duly executed by the Company, Purchaser and by each Stockholder whose rights or
obligations are altered thereby.
     Section 5.6. No Third-Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other person.
     Section 5.7. Assignment; Binding Effect. Except as otherwise expressly
provided; this Agreement, neither this Agreement nor any right, interest or
obligation under this Agreement may be assigned by any party to this Agreement,
by operation of law or otherwise, without the prior written consent of the other
parties to this Agreement and any attempt to do so will be void. Subject to the
foregoing, this Agreement is binding upon, inures to the benefit of and is
enforceable by the parties to this Agreement and their respective successors and
assigns.
     Section 5.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
FOR ANY OF THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     Section 5.9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE CHANCERY COURT SITTING IN THE COUNTY OF NEW CASTLE,
OR IF SUCH COURT SHALL NOT HAVE PROPER JURISDICTION, OF THE UNITED STATES
FEDERAL DISTRICT COURT SITTING IN DELAWARE, AND ANY APPELLATE COURT THEREOF, IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURTS (AND WAIVES AND
AGREES NOT TO ASSERT ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER
OBJECTION TO VENUE THEREIN OR JURISDICTION THEREOF); PROVIDED, HOWEVER, THAT
SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 5.9 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF DELAWARE OTHER THAN FOR SUCH
PURPOSE. Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
Section 5.2. Such service of process shall have the same effect as if the party
being served were a resident in the State of Delaware and had been lawfully
served with such process in such jurisdiction. The parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts. EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES

9



--------------------------------------------------------------------------------



 



HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.9.
     Section 5.10. Remedies. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to injunctive relief to prevent breaches
of this Agreement and to specific performance of the terms hereof, in addition
to any other remedy at law or equity to which the parties may be entitled.
Except as otherwise provided herein, all remedies available under this
Agreement, at law or otherwise, shall be deemed cumulative and not alternative
or exclusive of other remedies. The exercise by any party of a particular remedy
shall not preclude the exercise of any other remedy.
     Section 5.11. Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future law,
(a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and the parties hereto shall cooperate in good faith to formulate and implement
such provision.
     Section 5.12. Counterparts. This Agreement may be executed manually or by
facsimile, in any number of counterparts, all of which will constitute one and
the same instrument, and will become effective when a counterpart shall have
been executed an delivered by each party to the other parties (except that
parties that are affiliates need not deliver counterparts to each other in order
for this Agreement to be effective).
     Section 5.13. Effectiveness; Termination. This Agreement shall become
effective as of the Closing Date (as defined in the Stock Purchase Agreement,
dated the same date as this Agreement, among the Company and Purchaser).
Notwithstanding the foregoing, this Agreement shall terminate automatically,
without action of any of the Stockholders, Purchaser or the Company, if the
Company Stock Purchase Agreement is terminated pursuant to Section 6.1 thereof.
This Agreement may be terminated at any time by an instrument in writing signed
by all of the parties hereto and shall terminate automatically as to the
relevant Stockholders upon an Employment Termination Event and as to all parties
when the Common Stock is no longer registered under Section 12 of the Exchange
Act.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CORNERSTONE THERAPEUTICS INC.
      By:   /s/ Craig A. Collard       Name:   Craig A. Collard       Title:  
CEO       CHIESI FARMACEUTICI SPA
      By:   /s/ Alberto Chiesi       Name:   Alberto Chiesi       Title:  
President    

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



                  /s/ Craig A. Collard         Craig A. Collard    
 
                CORNERSTONE BIOPHARMA HOLDINGS, LTD.    
 
           
 
  By:   /s/ Craig A. Collard    
 
  Name:   Craig A. Collard    
 
  Title:   CEO    
 
                CAROLINA PHARMACEUTICALS LTD.    
 
           
 
  By:   /s/ Craig A. Collard    
 
  Name:   Craig A. Collard    
 
  Title:   Director    

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Steven M. Lutz    
 
  Steven M. Lutz    
 
       
 
  LUTZ FAMILY LIMITED PARTNERSHIP    
 
       
 
  By: STEVEN M. LUTZ, its general partner    
 
       
 
  /s/ Steven M. Lutz    
 
  Steven M. Lutz    

[Signature Page to Stockholders Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A
COVERED SHARES

          Stockholder   Number of Covered Shares
Craig Collard
    228,559  
Cornerstone Biopharma Holdings, Ltd.
    2,561,780  
Carolina Pharmaceuticals Ltd.
    947,207  
Lutz Family Limited Partnership
    541,878  
Steven M. Lutz
    195,227  

 